DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 12/02/2021, the following has occurred: Claim(s) 1 have been amended. Claim(s) 21 have been newly added. 
Claim(s) 1-14 and 21 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of U.S. Patent No. 10058953 in view of Nayama (JPH 04138887).  
Regarding claim 1, claim 1-2 of US 10058953 discloses a device for control of a thermal cutting process carried out on a workpiece (method for monitoring and controlling a laser cutting process), the device comprising: 
a focusing unit configured to focus a machining beam (one of ordinary skill in the art would know that a laser cutting process can involve having a focusing unit focus the laser beam onto a workpiece) onto the workpiece for the formation of a kerf on the workpiece (first gap cut in the workpiece during the laser cutting process); 
an image acquisition unit (image capturing apparatus) configured to generate at least one image of a region of the workpiece to be monitored (image of the region of the workpiece to be monitored); 
an evaluation unit (evaluation apparatus) configured to determine, based on the at least one image (evaluation apparatus uses the captured images to detect material boundaries), at 
a control unit configured to control the cutting process as a function of the at least one measured variable (control apparatus switches the laser beam on/off as a function of the determined geometric relationship determined from the evaluation apparatus, claim 2).
US 10058953 does not disclose at least one measured variable for said course of said gap width of the kerf in said thickness direction of the workpiece from an upper side of the workpiece to a lower side of the work.
Nayama discloses an laser cutting method where the brightness distribution and fluctuation through the depth of the cut portion is observed through a camera from the upper side of the workpiece down to the lower side of the workpiece (page 1 lines 26-32, Fig. 5a and Fig. 5b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified US 10058953 to incorporate the teachings of Nayama and measure the luminance of the cut portion along the depth of the cut. Doing so would have the benefit of determining the quality of the cut (page 2, lines 1-4).
Claims 2-14 and 21 are rejected due to dependency.
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
	Claim 1 recites the limitation “kerf.” It is interpreted by the examiner that based on specification par. 9 that a kerf (i.e. slit) inherently has two cut flanks, opposite to each other. 
The recitation of “the cut flanks of the kerf” in Claim 2 does not have antecedent basis problem because the two cut flanks is inherent to the kerf.
The recitation of “the two cut flanks of the kerf” in Claim 21 does not have antecedent basis problem because the two cut flanks is inherent to the kerf.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Evaluation unit in claim 1. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: par. 30, “the evaluation unit comprises a conventional image processing unit which can be designed, for example, in the form of a computation unit or a microprocessor.” For the purpose of examination, evaluation unit will be interpreted as –any device capable of image processing--.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesse (US 10058953) in view of Nayama (JPH 04138887). 
Regarding claim 1, Hesse discloses a device for control of a thermal cutting process carried out on a workpiece (device for controlling a laser cutting process on a workpiece, abstract), the device comprising: 
a focusing unit (focusing lens 4, Fig. 1) configured to focus a machining beam (laser beam, Fig. 1) onto the workpiece for the formation of a kerf on the workpiece (kerf 24, Fig. 2); 
an image acquisition unit (camera 10, Fig. 1A) configured to generate at least one image of a region of the workpiece to be monitored (camera captures image 20 of a region 21, Fig. 2); 
an evaluation unit (evaluation apparatus 18, Fig. 1) that determine, based on the at least one image (evaluation apparatus uses the captured images to detect, claim 1), at least one measured variable for a course of a gap width of the kerf in a thickness direction of the workpiece from an upper side of the workpiece to a lower side of the work (evaluation 
a control unit configured to control the cutting process as a function of the at least one measured variable (control apparatus 19 switches the laser beam on/off as a function of the determined geometric relationship determined from the evaluation apparatus, claim 2).
Hesse does not disclose at least one measured variable for said course of said gap width of the kerf in said thickness direction of the workpiece from an upper side of the workpiece to a lower side of the work.
Nayama discloses a laser cutting method where the brightness distribution and fluctuation through the depth of the cut portion is observed through a camera from the upper side of the workpiece down to the lower side of the workpiece (page 1 lines 14–21, Fig. 5a and Fig. 5b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hesse to incorporate the teachings of Nayama and measure the luminance of the cut portion along the depth of the cut. Doing so would have the benefit of determining the quality of the cut (page 2, lines 1-4).
Regarding claim 12, Hesse in view of Nayama discloses the device of claim 1, wherein the image acquisition unit is designed to generate the at least one image of the region of the workpiece to be monitored at wavelengths between 700 nm and 2 pm (wavelength of 550 nm to 2000 nm is reflected for process monitoring, Col 8 lines 5-10).
Regarding claim 13, Hesse in view of Nayama discloses the device of claim 1, wherein the control unit comprises at least one of an open-loop control unit and a closed-loop control unit (one of ordinary skill in the art would know that a controller must be either open-loop and/or closed-loop),

Regarding claim 14, Hesse in view of Nayama discloses the device of claim 13, wherein the control variable comprises at least one of a feed rate, a laser power, a focus position, and a gas pressure of the device (control apparatus regulates the cutting process based on cutting speed, laser power, and gas pressure, par. 49).
Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesse in view of Nayama as applied to claim 1, and further in view of Regaard (US 20160193692 A1), Zhan (US 6798511 B1), and Mieher (US 20030095267 A1). 
Regarding claim 2, Hesse in view of Nayama discloses the device of claim 1, wherein the evaluation unit is configured to detect the measured variable based on two light stripes extending along the cut flanks of the kerf in the at least one image (thermal image 20 observes two luminescent stripes 30a and 30b directed rearward from the cutting front, par. 73, Fig. 7b; thermal image is used to help the evaluation unit detect geometric relationships between material boundaries, par. 14).
wherein at least one of a distance and an angle between the two light stripes is detected as measured variable (the evaluation unit can detect the edges of a cut formed during the cutting process and determine the geometric relationships, par. 14 and par. 21; geometric values associated with luminous area can also be detected, par. 78; the material boundaries correspond with the edges of the kerf and involves determining the distance between the edges 
Hesse in view of Nayama does not disclose wherein the image acquisition unit comprises a polarizer that transmits a first linear polarization component of an observation beam for the observation of the region to be monitored to a detector, and 
wherein the polarizer filters a second polarization component of the observation beam, which is perpendicular to the first polarization component.
Regaard discloses an apparatus for cutting a workpiece with a high-energy beam wherein the image acquisition unit comprises a polarizer (polarization beam splitter, par. 44) that transmits a first linear polarization component of an observation beam for the observation of the region to be monitored to a detector (polarization beam splitter can be configured to only transmit polarized radiation into the observation beam path, where the observation beam path is monitored, par. 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hesse to incorporate the teachings of Regaard and have a polarization beam splitter. Doing so would have the benefit of being able to observe the cutting region without being restricted by the inner contour of the cutting nozzle which occurs when observing the process coaxially through the cutting nozzle (par. 8, Regaard) and observing only radiation that was rotated during reflection (par. 44, Regaard) 
Zhan discloses a ellipsometer with an light source 58 that is linearly polarized by polarizer 66 (Fig. 3) with a beam splitter 68 which sends light to an image detector 86 wherein the polarizer filters a second polarization (analyzer 82 has a polarizing component, Col 9 lines 5-12) component of the observation beam, which is perpendicular to the first polarization  (analyzer 82 has a polarizing component perpendicular to the linear polarizer 66, Col 9 lines 5-12).
Mieher discloses that ellipsometers can be used in measuring the profile and structure created by high-energy beam machining (par. 56 and 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hesse in view of Nayama and Regaard to incorporate the teachings of Zhan and Mieher. Doing so would have the benefit of being able to use an ellipsometer to measure the profile and structure (par. 67, Mieher) of the kerfs since ellipsometers are extremely sensitive equipments (Col 1 lines 42-50, Zhan).
Regarding claim 3, Hesse in view of Nayama, Regaard, Zhan, and Mieher discloses the device of claim 2, wherein the evaluation unit is configured to determine the distance between the light stripes based on positions of two intensity maxima of the image transversely to a feed direction of the thermal cutting process (thermal image 20 observes two luminescent stripes 30a and 30b directed rearward from the cutting front, par. 73, Fig. 7b; thermal image is used to help the evaluation unit detect geometric relationships between material boundaries, par. 14).
Furthermore, Regaard discloses using an illumination source to illuminate the region being monitored to determine the position of the edges of the kerf, par. 43, one of ordinary skill in the art would know that for a thermal image the intensity maximum can be used to determine distance between two light stripes.
Claim 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesse in view of Nayama as applied to claim 1, and further in view of Regaard (US 20160193692 A1). 
Regarding claim 4, Hesse in view of Nayama does not disclose the device of claim 1, wherein the image acquisition unit is designed to form an observation beam for the observation 
wherein the image acquisition unit comprises an imaging optic system for the generation of the image of the region to be monitored from the observation direction extending at the angle relative to the beam axis of the machining beam.
Regaard discloses wherein the image acquisition unit is designed to form an observation beam for the observation of the region to be monitored from an observation direction extending at an angle relative to the beam axis of the machining beam (observation beam extends at an angle of less than 5 deg to the high energy beam, par. 34, Fig. 1A), and 
wherein the image acquisition unit comprises an imaging optic system (imaging optics 14) for the generation of the image of the region to be monitored from the observation direction extending at the angle relative to the beam axis of the machining beam (imaging optics 14 generates images to be monitored at an angle relative to the high-energy beam, Fig. 1A, par. 89).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hesse in view of Nayama to incorporate the teachings of Regaard. Doing so would have the benefit of being able to observe strong variation and flickering that occurs when the quality of the cut decreases (par. 34, Regaard)
Regarding claim 5, Hesse in view of Nayama and Regaard discloses the device of claim 4, wherein the observation beam runs through the focusing unit (observation beam runs through focusing unit 4, Fig. 1).
Regarding claim 6, Hesse in view of Nayama and Regaard discloses the device of claim 4, wherein the angle of the observation direction relative to the beam axis of the machining 
Regarding claim 7, Hesse in view of Nayama and Regaard does not disclose the device of claim 4, wherein the image acquisition unit is configured to vary at least one of an orientation of the observation direction of the observation beam and 
a direction of a first transmitted linear polarization component of the observation beam, 
the orientation or direction being varied in a plane perpendicular to the beam axis of the machining beam as a function of a feed direction of the thermal cutting process.
Regard further discloses wherein the image acquisition unit is configured to vary at least one of an orientation of the observation direction of the observation beam (image capture apparatus can modify the alignment of the observation beam direction, par. 18, Regaard) and 
a direction of a first transmitted linear polarization component of the observation beam (alignment can be performed by the aperture 25, it would also vary the direction of the polarization component from the beam splitter, Regaard), 
the orientation or direction being varied in a plane perpendicular to the beam axis of the machining beam as a function of a feed direction of the thermal cutting process (claim 9, Regaard).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hesse in view of Nayama and Regaard to incorporate the teachings of Regaard. Doing so would have the benefit of being able to control the observation direction to evaluate different regions of the cutting area (par. 28, Regaard).
Regarding claim 8, Hesse in view of Nayama and Regaard the device of claim 7, wherein the orientation or direction is varied to keep the orientation or the direction constant relative to the feed direction (claim 10, Regaard).
Regarding claim 9, Hesse in view of Nayama and Regaard the device of claim 8, wherein the observation direction, in a projection in a plane perpendicular to the beam axis of the machining beam, extends in the feed direction (observation direction, which is perpendicular to the beam axis, extends in the advance direction, pushing direction, par. 38 and 40, Regaard).
Regarding claim 10, Hesse in view of Nayama and Regaard the device of claim 7, wherein the direction of the first transmitted linear polarization component of the observation beam, in a plane perpendicular to the beam axis of the machining beam, extends at an angle between 55o and 125o relative to the feed direction (observation direction in a plane perpendicular to the high-energy beam axis can extend at an angle between 70o and 110o in relation to the advance direction or feed direction, par. 41 and 42, Regaard).
Regarding claim 11, Hesse in view of Nayama and Regaard the device of claim 7, wherein the direction of the first transmitted linear polarization component of the observation beam, in a plane perpendicular to the beam axis of the machining beam, extends at an angle between 80o and 100o relative to the feed direction (observation direction in a plane perpendicular to the high-energy beam axis can extend at an angle between 70o and 110o in relation to the advance direction or feed direction, par. 41 and 42, Regaard).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesse in view of Nayama as applied to claim 1, and further in view of Regaard (US 20160193692 A1) and Woods (US 20130146569 A1). 
Regarding claim 21, Hesse in view of Nayama does not disclose the device of claim 1, wherein the evaluation unit is configured to determine, based on the at least one image, at least one measured variable for an angle at which the two cut flanks of the kerf extend in the thickness direction.
Regaard discloses a laser cutting method wherein the evaluation unit is configured to determine, based on the at least one image, at least one measured variable for an angle (cutting front angle α is measured by evaluation apparatus, Fig. 6, claim 12).
Woods discloses a laser control method where improving the beam parameter product will improve the cut quality, as indicated by an increasingly perpendicular cut angle (Fig. 6, par. 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hesse in view of Nayama to incorporate the teachings of Regaard and Woods by using Regaard’s method of measuring the cutting angle to monitor the cut quality of the side walls. Doing so would have the benefit of being able to monitor the cut quality and improve it by varying the beam parameter product (Fig. 6, par. 45, Woods).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Molitor (DE 102014000330) discloses a laser apparatus where the gap widths along the depth direction is determined.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761